DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenninger et al. (US 2013/0074476).
In Reference to Claim 1
(See Wenninger, Figures 1-3)
Wenninger et al. (Wenninger) discloses:

a particulate filter (5) comprising a ceramic substrate (See Wenninger, Paragraph [0006]); and 
a controller (See Wenninger, Paragraph [0032]) configured to facilitate preconditioning of the particulate filter (5) by: 
increasing a magnitude of a pressure change in a cylinder of the engine (1) (See Wenninger, Paragraph [0011]), and 
causing deposition of an ash layer atop the ceramic substrate while the magnitude of the pressure change in the cylinder remains increased to increase a rate at which the ash layer is deposited atop the ceramic substrate, such that the ash layer has a uniform ash density of at least 0.4 g/L of the ceramic substrate. (See Wenninger, Paragraphs [0029]-[0030]).

In Reference to Claim 3
(See Wenninger, Figures 1-3)
Wenninger discloses:
	A method of depositing ash layers in a particulate filter (5) of an exhaust aftertreatment system having an engine (1), the method comprising: 
providing a ceramic substrate (See Wenninger, Paragraph [0006]); and 
preconditioning the ceramic substrate; and, the preconditioning comprising: increasing a magnitude of a pressure change in a cylinder of the engine (See Wenninger, Paragraph [0011]), and 


In Reference to Claim 4
(See Wenninger, Figures 1-3)
Wenninger discloses:
	wherein the depositing is configured to reduce a soot load uncertainty of the particulate filter and/or improve particulate matter and particulate number filtration efficiency of the particulate filter. (See Wenninger, Paragraph [0007]).

In Reference to Claim 14
(See Wenninger, Figures 1-3)
Wenninger discloses:
	wherein the controller is configured to increase the magnitude of the pressure change in the cylinder by modifying at least one engine control parameter of the engine. (See Wenninger, Paragraph [0011]).

In Reference to Claim 15
(See Wenninger, Figures 1-3)
Wenninger discloses:


In Reference to Claim 16
(See Wenninger, Figures 1-3)
Wenninger discloses:
	wherein the increasing the magnitude of the pressure change comprises modifying at least one engine control parameter of the engine. (See Wenninger, Paragraph [0011]).

In Reference to Claim 17
(See Wenninger, Figures 1-3)
Wenninger discloses:
	wherein the at least one engine control parameter comprises an injection timing, an exhaust gas recirculation (EGR) percent, or a fuel pressure. (See Wenninger, Paragraph [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenninger et al. (US 2013/0074476) in view of Sappok et al. (US 2014/0116028).
In Reference to Claim 2
Wenninger discloses the claimed invention except:
	wherein a pressure drop across the particulate filter increases linearly as a thickness of the ash layer increases.
	Sappok et al. (Sappok) discloses a system of controlling the ash layer during pre-conditioning. (See Sappok, Abstract). Sappok discloses deposition control of the ash 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the ash layer thickness in order to facilitate a linear pressure drop, as both references are directed towards ash layer preconditioning. One of ordinary skill in the art would have recognized that optimal control of the ash layer would maintain a proper and consistent pressure drop along with an even ash layer and thus increase filtering efficiency. (See Sappok, Paragraphs [0030]-[0032]).

In Reference to Claim 5
Wenninger discloses the claimed invention except:
	Wherein the depositing is configured to cause a linear pressure drop across the particulate filter as a thickness of the at least one ash layer increases.
	Sappok et al. (Sappok) discloses a system of controlling the ash layer during pre-conditioning. (See Sappok, Abstract). Sappok discloses deposition control of the ash layer thickness in order facilitate linear pressure drop of the filter. (See Sappok, Figure 1, Paragraphs [0030]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the ash layer thickness in order to facilitate a linear pressure drop, as both references are directed towards ash layer preconditioning. One of ordinary skill in the art would have recognized that optimal control of the ash layer would maintain a proper and consistent pressure drop along 

In Reference to Claim 6
Wenninger discloses the claimed invention except:
	monitoring an exhaust flow of soot into the particulate filter and an aftertreatment temperature, the aftertreatment temperature is controlled so as to be above a predetermined temperature threshold for at least a predetermined amount of time, and the exhaust flow is controlled so as to be above a predetermined flow threshold for the predetermined amount of time.
	Sappok et al. (Sappok) discloses a system of controlling the ash layer during pre-conditioning. (See Sappok, Abstract). Sappok discloses deposition control of the ash layer thickness in order facilitate linear pressure drop of the filter. (See Sappok, Figure 1, Paragraphs [0030]-[0031]). Sappok utilizes monitoring soot level, increasing flow rates of exhaust and regeneration temperature to control the ash distribution of the particulate filter. (See Sappok, Paragraphs [0069]-[0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the flow rate and temperature, as both references are directed towards ash layer preconditioning. One of ordinary skill in the art would have recognized that optimal control of the ash layer would maintain a proper and consistent pressure drop along with an even ash layer and thus increase filtering efficiency. (See Sappok, Paragraphs [0030]-[0032]).

In Reference to Claim 7
The Wenninger-Sappok combination discloses:
	Monitoring uptake of the soot into the particulate filter by measuring an increase in pressure drop across the particulate filter. (See Wenninger, Paragraph [0002]).

In Reference to Claim 8
The Wenninger-Sappok combination discloses:
The preconditioning comprises triggering a regeneration when: the aftertreatment temperature decreases below the predetermined temperature threshold or the exhaust flow decreases below the predetermined flow. (See Sappok, Paragraphs [0069]-[0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the flow rate and temperature, as both references are directed towards ash layer preconditioning. One of ordinary skill in the art would have recognized that optimal control of the ash layer would maintain a proper and consistent pressure drop along with an even ash layer and thus increase filtering efficiency. (See Sappok, Paragraphs [0030]-[0032]).
The Examiner notes that the Wenninger-Sappok combination utilizes regeneration to facilitate control of ash deposits, thus if the flow rates fall below a threshold or temperature below a threshold, a regeneration is triggered to facilitate the preconditioning.

In Reference to Claim 9
The Wenninger-Sappok combination discloses:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the flow rate and temperature, as both references are directed towards ash layer preconditioning. One of ordinary skill in the art would have recognized that optimal control of the ash layer would maintain a proper and consistent pressure drop along with an even ash layer and thus increase filtering efficiency. (See Sappok, Paragraphs [0030]-[0032]).
The Examiner notes that the Wenninger-Sappok combination utilizes regeneration to facilitate control of ash deposits, thus if the flow rates fall below a threshold or temperature below a threshold, a regeneration is triggered to facilitate the preconditioning.

In Reference to Claim 10
The Wenninger-Sappok combination discloses:
	wherein the regeneration comprises burning at least a portion of the soot deposited on the particulate filter. (See Sappok, Paragraphs [0069]-[0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the flow rate and temperature, as both references are directed towards ash layer preconditioning. One of ordinary skill in the art would have recognized that optimal control of the ash layer would maintain a 
The Examiner notes that the Wenninger-Sappok combination utilizes regeneration to facilitate control of ash deposits, thus if the flow rates fall below a threshold or temperature below a threshold, a regeneration is triggered to facilitate the preconditioning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sappok’528, Lundstedt, Warner, and Beall show exhaust filter ash layer control systems within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746